         Case 1:17-cr-00548-PAC Document 103 Filed 06/20/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                     June 20, 2019



Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:    United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

       The Government writes with respect to the motion schedule in this matter. On June 18,
2019, the defendant filed two motions, a motion to suppress evidence and a motion for severance.
The Government understands that the defendant plans to file two additional motions by July 1,
2019. After consulting with defense counsel, the Government respectfully requests that the Court
permit the Government to respond to the defense’s severance motion by July 12, 2019, and the
remaining three defense motions by August 2, 2019. The defense consents to the Government’s
request.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                               By:                /s/
                                                     Sidhardha Kamaraju / Matthew Laroche
                                                     Assistant United States Attorneys
                                                     Tel.: 212-637-6523/2420


Cc: Defense Counsel (via ECF)
